******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
       RAY WEINER, LLC, ET AL. v. CITY OF
             BRIDGEPORT ET AL.
                 (AC 35288)
                  Gruendel, Bear and Flynn, Js.*
     Argued November 12, 2013—officially released May 20, 2014

   (Appeal from Superior Court, judicial district of
Fairfield, Bellis, J. [motion to substitute]; Hon. Richard
       P. Gilardi, judge trial referee [judgment].)
  Jennifer Sills Yoxall, with whom was John H. Har-
rington, for the appellant (plaintiff Queens Grant
Ltd. Partnership).
  John A. Pinheiro, for the appellee (defendant Samp-
son Associates, LLC).
                         Opinion

   FLYNN, J. The plaintiff Queen’s Grant Ltd. Partner-
ship1 appeals from the judgment of the trial court deny-
ing its request for a declaratory judgment and injunctive
relief against the defendants, the City of Bridgeport
(Bridgeport), Bridgeport Economic Development
Corp., and Sampson Associates, LLC (Sampson).2 On
appeal, the plaintiff claims that the court erred (1) in
concluding that it could not seek a declaratory judgment
against Sampson because General Statutes § 8-200 (a)
does not confer aggrievement on the plaintiff as a con-
tract purchaser under an executory contract of sale;
(2) in denying it a permanent injunction enjoining
Bridgeport from conveying title to a parcel of land
located at 22-96 Williston Street, hereinafter referred
to as the Williston Street parcel, to Sampson; and (3)
in finding that Bridgeport was authorized to execute a
land disposition agreement with Sampson.3 We affirm
the court’s well-reasoned judgment.
   The following facts and procedural history inform
our review. Bridgeport adopted a master development
plan (plan) pursuant to General Statutes § 8-191. At the
time of the plan’s adoption, a city block bounded by
Crescent Avenue, Bunnell Street, Williston Street and
Seaview Avenue was occupied by three separate indus-
trial plants. One company named Magnetek, Inc. (Mag-
netek), occupied the westerly portion of the block
adjoining Seaview Avenue. Another company, Syntex
Rubber Corp., was located between the Magnetek par-
cel and the plaintiff’s parcel. The plaintiff’s land occu-
pied the easternmost parcel on the block, which was
occupied by Rotair Industries, Inc., a manufacturer of
helicopter parts, in a plant bordering Bunnell Street on
the east.
   In March of 2009, the plaintiff signed a contract to
purchase land directly across from the land it already
owned on Bunnell Street. Although that Bunnell Street
parcel is not the Williston Street parcel in dispute, the
executory contract of sale for its conveyance is one of
the bases on which the plaintiff claims to have standing.
The contractual date for the conveyance of title was
March 13, 2009. As of the 2012 date of trial, however,
title had not passed to the plaintiff nor had the contract
been rescinded. Nonetheless, it is as a contract pur-
chaser of this parcel of land on Bunnell Street that the
plaintiff claims it is entitled to challenge any change in
the plan to accommodate Sampson’s purchase from
Bridgeport of the Williston Street parcel, which is
located on the south side of Williston Street.
  The Williston Street parcel, which is the former Mag-
netek parking lot, that Bridgeport seeks to convey to
Sampson to locate a waste reduction facility formerly
was zoned residential and was occupied as housing.
Bridgeport demolished housing on that land to provide
employee parking for the Magnetek parcel. Magnetek
since has gone out of business, and its former site was
reacquired by Bridgeport, which obtained title to the
land by foreclosing on its liens for back taxes. After
Magnetek was divested of its property, two developers,
neither of whom are parties to this action, proposed an
industrial facility on the Williston Street parcel, which is
the former Magnetek parking lot. This proposed use
required a zoning change from residential to light indus-
trial because the land remained zoned residential.
Bridgeport Economic Development Corp. and the two
developers jointly applied for the zone change, which
subsequently was approved. After the zone change was
approved, however, the two developers never entered
a land disposition agreement with the city.
   Approximately three years later, Sampson
approached Bridgeport with its proposal to use the
Williston Street parcel as a waste reduction facility. In
February 2009, Sampson and Bridgeport entered into
a land disposition agreement for the purchase and sale
of that parcel. Sampson then applied to the Bridgeport
Zoning Board of Appeals (board) for a variance to per-
mit an increase in truck traffic from the permitted five
trucks per day to twenty-five trucks per day. That vari-
ance was granted, and the plaintiff filed an appeal from
the board’s action to the Superior Court.
   In an attempt to prevent the land transfer to Sampson,
the plaintiff also brought the present action seeking a
declaratory judgment and injunctive relief. The plain-
tiff’s complaint sounds in four counts: (1) declaratory
judgment against Sampson on the basis that its contem-
plated use of the Williston Street parcel is a modification
and substantial change of the plan; (2) declaratory judg-
ment against Firetree on the basis that its contemplated
use of another lot located on Bunnell Street is a modifi-
cation and substantial change of the plan; (3) injunctive
relief enjoining Bridgeport from conveying the Williston
Street parcel to Sampson; and (4) injunctive relief
enjoining Bridgeport from conveying that Bunnell
Street lot to Firetree. The claims against Firetree were
withdrawn on June 15, 2011, and are not on appeal
before this court. In its complaint, the plaintiff claimed
to be aggrieved under § 8-200.
   In a memorandum of decision, the court concluded
that the plaintiff did not have standing under § 8-200
(a) to pursue its claim in count one for a declaratory
judgment because it was not a lessee or purchaser of
property subject to the plan. The court further con-
cluded that the plaintiff was not entitled to an injunction
claimed in count three because (1) it failed to show that
it suffered irreparable harm, and (2) it had an adequate
remedy at law in the form of its appeal from the board’s
decision, which it already was pursuing at the time it
brought this action. This appeal followed.
                             I
   We first consider whether the court erred in conclud-
ing that the plaintiff could not seek a declaratory judg-
ment against Sampson because § 8-200 (a) does not
confer aggrievement on it as a contract purchaser under
an executory contract of sale for the Bunnell Street
parcel.4 The plaintiff contends that it is statutorily
aggrieved under § 8-200 (a) as a contract purchaser of
real property in the project area after the plan was
adopted.5 Specifically, it argues that, ‘‘because [the
plaintiff] is a purchaser of property covered by the
[plan], both the [plan] and [§ 8-200 (a)] require [Bridge-
port Economic Development Corp.] to obtain [the plain-
tiff’s] prior consent before the [plan] can be modified
in a manner that will affect [the plaintiff].’’6 We disagree.
   ‘‘Statutory aggrievement exists by legislative fiat, not
by judicial analysis of the particular facts of the case.
In other words, in cases of statutory aggrievement, par-
ticular legislation grants standing to those who claim
injury to an interest protected by that legislation.’’
(Internal quotation marks omitted.) Andross v. West
Hartford, 285 Conn. 309, 322, 939 A.2d 1146 (2008).
  Section 8-200 (a) provides in relevant part: ‘‘A devel-
opment plan may be modified at any time by the devel-
opment agency, provided, if modified after the lease or
sale of real property in the development project area,
the modification must be consented to by the lessees
or purchasers of such real property . . . affected by
the proposed modification. Where the proposed modifi-
cation will substantially change the development plan
as previously approved, the modification must be
approved in the same manner as the development
plan.’’
  In this case, it is undisputed that the plaintiff never
completed the purchase of property in the area covered
by the plan subsequent to its adoption. As such, it is
not a purchaser under § 8-200 (a). Although the plaintiff
interprets the term ‘‘purchasers’’ to include all property
owners in the area subject to the plan, we agree with
the court that these terms must be construed narrowly.
Accordingly, ‘‘purchasers’’ means only those parties
who actually have purchased specific property in the
area subject to the proposed plan modification.
  The parallelism in the statutory text demonstrates
the flaw in the plaintiff’s argument that entities under
contract to purchase are purchasers under the statute.
Section 8-200 (a) refers to plans modified ‘‘after the
lease or sale of real property in the development project
area’’ and mandates that such modifications must be
consented to by ‘‘lessees or purchasers’’ of said prop-
erty. Logically, ‘‘lessees’’ refers to those who have
leased real property after a modification of the plan.
Thus, ‘‘purchasers’’ must refer to those who have com-
pleted the sale of real property subsequent to a plan
modification.7 Accordingly, we conclude that § 8-200
(a) does not provide a basis of aggrievement to contract
purchasers who have not yet completed the purchase;
to be aggrieved one must own property at the time
of the modification. As such, we reject the plaintiff’s
argument that ‘‘purchasers’’ includes those under con-
tract to purchase property in the development area
subject to a plan modification, and we hold that the
plaintiff is not statutorily aggrieved. Therefore, it is not
entitled to invoke § 8-200 (a) to bring this action.8
                             II
   Next, the plaintiff claims that the court improperly
denied its request for a permanent injunction, enjoining
Bridgeport from conveying title to the Williston Street
parcel to Sampson. Specifically, the plaintiff claims that
the court erred in concluding that it would not suffer
irreparable harm if the Williston Street parcel was trans-
ferred to Sampson to be used as a waste reduction
facility, and that it had an adequate remedy at law. We
are unpersuaded.
   ‘‘The issuance of an injunction and the scope and
quantum of injunctive relief rests in the sound discre-
tion of the [court].’’ (Internal quotation marks omitted.)
New Breed Logistics, Inc. v. CT INDY NH TT, LLC,
129 Conn. App. 563, 570–71, 19 A.3d 1275 (2011). As
such, we review a trial court’s decision of whether to
grant an injunction to determine ‘‘whether the decision
was based on an erroneous statement of law or an
abuse of discretion.’’ (Internal quotation marks omit-
ted.) Welles v. Lichaj, 136 Conn. App. 347, 354, 46 A.3d
246, cert. denied, 306 Conn. 904, 52 A.3d 730 (2012).
‘‘[U]nless the trial court has abused its discretion, or
failed to exercise its discretion . . . the trial court’s
decision must stand.’’ (Citation omitted.) Advest, Inc.
v. Wachtel, 235 Conn. 559, 563, 668 A.2d 367 (1995).
Furthermore, to the extent that the trial court’s factual
findings are challenged on appeal, those findings are
entitled to great deference and may be reversed by
this court only if they are clearly erroneous. Bender v.
Bender, 292 Conn. 696, 728, 975 A.2d 636 (2009). ‘‘A
finding of fact is clearly erroneous when there is no
evidence in the record to support it . . . or when
although there is evidence to support it, the reviewing
court on the entire evidence is left with the definite and
firm conviction that a mistake has been committed.’’
(Internal quotation marks omitted.) Id.
   ‘‘A party seeking injunctive relief has the burden of
alleging and proving irreparable harm and lack of an
adequate remedy at law.’’ (Internal quotation marks
omitted.) Welles v. Lichaj, supra, 136 Conn. App. 354;
see also Advest, Inc. v. Wachtel, supra, 235 Conn. 562–
63. ‘‘These elements are so crucial that a party’s failure
to allege and prove them is [a] sufficient ground for
sustaining the refusal to grant an injunction . . . .’’
(Internal quotation marks omitted.) Scinto v. Sosin, 51
Conn. App. 222, 245, 721 A.2d 552 (1998), cert. denied,
247 Conn. 963, 724 A.2d 1125 (1999). In considering
the irreparable harm element, we are guided by the
principle that ‘‘[a]lthough . . . absolute certainty is not
required, it must appear that there is a substantial prob-
ability that but for the issuance of the injunction, the
party seeking it will suffer irreparable harm.’’ (Internal
quotation marks omitted.) Silitschanu v. Groesbeck, 12
Conn. App. 57, 65, 529 A.2d 732 (1987), aff’d, 208 Conn.
312, 543 A.2d 737 (1988).
   The plaintiff claims that it will be irreparably harmed
by increased truck traffic, decreased property value,
negative impressions and blight if the Williston Street
parcel is conveyed to Sampson and, as a result, the
Magnetek property remains vacant.9 Specifically, the
plaintiff argues that ‘‘if an industrial facility . . . two
doors down from [the plaintiff’s] facility is going to
remain vacant, then the effects of blight will affect
[the plaintiff.]’’
   The court concluded that the plaintiff failed to meet
its burden of proving that it would suffer irreparable
harm absent the issuance of an injunction because the
only evidence it offered was its own conjecture that it
‘‘suspect[ed]’’ an increase in traffic following the con-
veyance. ‘‘There was no factual evidence submitted, no
surveys, studies, expert opinion or additional witnesses
concerning an adverse effect of this operation. After
four days of testimony of several witnesses, except for
the owner of the plaintiff company, not one witness
testified in opposition to the project as to any adverse
effect it may have on the area.’’ On the basis of these
findings by the court, we cannot say that the court
abused its wide discretion in concluding that the plain-
tiff has failed to establish that it would suffer irrepara-
ble harm.
   The judgment is affirmed.
   In this opinion the other judges concurred.
   * The listing of judges reflects their seniority status on this court as of
the date of oral argument.
   1
     This action originally was brought by Ray Weiner, LLC (Weiner), and
Queens Grant Ltd. Partnership. On June 6, 2011, Weiner was substituted as
plaintiff by 480 Bunnell Street. Subsequently, although no longer a party,
Weiner filed a withdrawal of its complaint on January 24, 2012. It appears
that the withdrawal was construed by all parties and by the court to have
been filed by 480 Bunnell Street. The only party who is a plaintiff in this
appeal is Queens Grant Ltd. Partnership, which we refer to as the plaintiff
in this opinion.
   2
     Another entity, Firetree, Ltd., was named as a defendant in the complaint.
However, all claims against it were withdrawn on June 15, 2011.
   3
     Given our conclusion that the plaintiff was not statutorily aggrieved
because § 8-200 (a) does not confer aggrievement on it, such that it could
not seek a declaratory judgment against Sampson, we need not decide
whether the court erred in finding that Bridgeport was authorized to execute
a land disposition agreement with Sampson.
   4
     The plaintiff brought this action in four counts, in each one of which it
specifically pleaded that § 8-200 (a) had been violated in various ways. With
the withdrawal of the action against Firetree only two counts remained:
count one seeking declaratory relief that Sampson was in violation of § 8-
200 (a), and count three seeking injunctive relief against Bridgeport from
conveying the Williston Street parcel in violation of § 8-200 (a), and also
tal briefing by the parties on the following issues:
   ‘‘1. Pursuant to the allegations set forth in the plaintiff’s complaint, is the
        plaintiff limited to General Statutes § 8-200 (a) as the sole basis for
        the plaintiff’s standing and right to recover; and, if so,
   ‘‘2. Did the plaintiff allege and prove that it was a party either to a sale
        occurring or lease executed after the adoption of the [plan], as § 8-
        200 (a) requires, sufficient to confer statutory aggrievement upon
        the plaintiff?’’
   5
     The plaintiff admitted that it was a contract purchaser, rather than an
owner, of property affected by the proposed modification of the plan.
   6
     The plaintiff’s complaint pleads only statutory aggrievement under § 8-
200 (a). Therefore, we need not consider whether it has satisfied the test
for classical aggrievement.
   7
     Black’s Law Dictionary defines a ‘‘sale’’ as ‘‘[t]he transfer of property
or title for a price.’’ (Emphasis added.) Black’s Law Dictionary (9th Ed.
2009). In its supplemental brief, the plaintiff relies on a similar definition
of the word ‘‘sale’’ from the earlier fifth edition of Black’s Law Dictionary
to argue that ‘‘sale can include a contract for sale as well as the act of
selling’’ and, thus, sale ‘‘is not limited to situations where titles passes.’’
This reading ignores the meaning of the verb ‘‘transfer’’ contained in the
definition of ‘‘sale’’ in both the fifth and ninth editions of Black’s Law
Dictionary. ‘‘Transfer’’ means ‘‘a conveyance of right, title, or interest in
real or personal property from one person to another.’’ Merriam-Webster’s
Collegiate Dictionary (11th Ed. 2012). Therefore, the plaintiff cannot be a
party to a sale because its contract remains executory and thus no transfer
has occurred.
   8
     In its supplemental brief, the plaintiff raises a new argument for why it
has standing to bring this action seeking declaratory relief. The plaintiff
now claims, for the first time on appeal, that it has standing to challenge the
modification of the plan, under our Supreme Court’s decision in AvalonBay
Communities Inc. v. Orange, 256 Conn. 557, 755 A.2d 284 (2001). Specifi-
cally, it cites the proposition in AvalonBay that a party has standing to
challenge the adoption or contents of a development plan where a municipal-
ity acted in bad faith in adopting the plan. Id., 579. AvalonBay turned on a
factual finding of the trial court that the municipality adopted a challenged
plan for industrial development in bad faith in order to thwart the proposal
by the plaintiff in that case to build affordable housing on the same site.
Id., 576, 578. Standing on this basis was never raised before the trial court
in the present case, nor was there any finding of bad faith on the part of
the defendants. Accordingly, this claim is not properly before us, and we
decline to consider it. See Robert J. Barnabei Contracting, LLC v. Greater
Hartford Jewish Community Center, Inc., 127 Conn. App. 507, 516, 14 A.3d
461, cert. denied, 301 Conn. 914, 19 A.3d 1260 (2011) (declining to review
claim never raised before trial court because to do so ‘‘would amount to
an ambuscade of the trial judge’’).
   Additionally, the plaintiff’s supplemental brief raises the argument that it
has standing to invoke § 8-200 (a) because, as pleaded in paragraph two of
its complaint, ‘‘its principal place of business [is] located at 964 Crescent
Avenue, in the City of Bridgeport.’’ However, § 8-200 (a) refers to ‘‘lessees
or purchasers’’ of property, and provides that if the development plan is
‘‘modified after the lease or sale of real property in the development project
area,’’ the consent of such persons or entities must be obtained. (Emphasis
added.) The inclusion of the word ‘‘after’’ in this statute suggests to us that
the legislature did not intend to confer aggrievement upon entities that
owned property in a development area prior to the plan’s adoption. ‘‘Because
[e]very word and phrase [of a statute] is presumed to have meaning . . .
[a statute] must be construed, if possible, such that no clause, sentence or
word shall be superfluous, void or insignificant.’’ (Internal quotation marks
omitted.) Lopa v. Brinker International Inc., 296 Conn. 426, 433, 994 A.2d
1265 (2010). The trial court concluded that ‘‘[n]one of [the] properties owned
by [the plaintiff] were purchased after the . . . plan was developed.’’ Thus,
to permit the plaintiff to state a claim for declaratory relief based upon the
close proximity of its principal place of business to the former Magnetek
parking lot would defeat the object of the statute.
   9
     At oral argument before this court, the plaintiff explained that ‘‘the harm
. . . is that if . . . there’s no parking for the Magnetek property the Mag-
netek property is likely to remain—it’s currently vacant and unused and
blighted.’’